EXHIBIT 10.02

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into as of May 1, 2009 (the
“Effective Date”) between FormFactor, Inc. (the “Company”) and Dr. Igor Khandros
(the “Consultant”).

 

WHEREAS, Consultant has retired as an employee and as Executive Chairman and
member of the Board of Directors of the Company (the “Board”) as of the
Effective Date and such retirement was voluntary on the part of Consultant and
was not the result of a disagreement with the Company on any matters relating to
the Company’s operations, policies or practices;

 

WHEREAS, Company desires to retain Consultant as a consultant to perform
consulting services to the Company as of the Effective Date and Consultant is
willing to perform such services, on terms set forth more fully below.

 

NOW, THEREFORE, Company and Consultant agree as follows:

 

1.                                       Engagement. Commencing on the Effective
Date, Consultant shall become a consultant of the Company during the Consulting
Period upon the terms and conditions hereinafter set forth.

 

2.                                       Services. During the Consulting Period,
Consultant shall provide advice and counsel to the Company at such time and
places and in such manner as reasonably requested from time to time from the
Chairman of the Board.  Consultant understands that he is to report directly to
the Chairman of the Board and will perform faithfully the duties assigned to him
to the best of his abilities and in the best interests of the Company.  The
terms of Consultant’s service during the Consulting Period are determined
hereunder and no employee manual, policy statement or similar item issued from
time to time by Company to its employees shall constitute part of this Agreement
or modify, affect or govern the terms of the engagement of Consultant during the
Consulting Period.

 

3.                                       Compensation.

 

(a)  During the Consulting Period, Consultant shall be paid a quarterly retainer
equal to $75,000 (“Consulting Fee”).  Such Consulting Fee shall be payable in
advance on the first business day of each three-month period commencing with the
Effective Date.  Each payment of Consulting Fees shall be a separate payment for
purposes of Section 409A of the Internal Revenue Code.  The Company will not
withhold from the Consultant’s Consulting Fee any amount for taxes, social
security or other payroll deductions.  The Company will issue Consultant a 1099
form with respect to Consultant’s Consulting Fee.  Consultant acknowledges that
he will be entirely responsible for payment of any such taxes, and he hereby
indemnifies and holds harmless the Company from any liability for any taxes,
penalties or interest which may be assessed by any taxing authority.

 

(b)  Consultant shall be reimbursed, upon presentation of proper receipts, for
Consultant’s reasonable business expenses related to travel requested by the
Chairman of

 

--------------------------------------------------------------------------------


 

the Board.  Company shall also, if requested by Consultant, provide Consultant
with such computer equipment and support as Consultant may need to render
services hereunder.

 

4.                                       Use of Name. Consultant hereby consents
to the use and publication, without further consideration, of his name, picture
and image in training materials and other materials relating to the business of
the Company, regardless of whether such use or publication is in the form of
printed matter, photographs, audio tape, video tape, computer disk, electronic
transmission, or otherwise. Such consent applies to both the use and publication
of such items during Consultant’s engagement.

 

5.                                       Disclosure or Misuse of Confidential
Information. Consultant shall not, at any time during the Consultant Period or
thereafter, directly or indirectly, disclose, furnish or make accessible to any
person, firm, corporation, or other entity, or make use of, any confidential
information obtained at any time from the Company (whether prior or subsequent
to the Effective Date), including, without limitation Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research product plans, products, services, customers, customer
lists, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by the Company
either directly or indirectly in writing, orally or by drawings or inspection of
parts or equipment, information with respect to the name, address, contact
persons or requirements of any customer, client, applicant or employee of the
Company.  Consultant acknowledges that such information is safeguarded by the
Company as trade secrets and it is understood that such confidential information
will remain the sole property of the Company.  Consultant further agrees to take
all reasonable precautions to prevent any unauthorized disclosure of such
confidential information.  Confidential information does not include information
which (i) is known to Consultant at the time of disclosure to Consultant by the
Company (unless that knowledge was acquired in the course of Consultant’s
previous employment with the Company), (ii) has become publicly known and made
generally available through no wrongful act of Consultant, or (iii) has been
rightfully received by Consultant from a third party who is authorized to make
such disclosure.  Upon termination of Consultant’s services, Consultant shall
deliver to the Company all copies of all records, confidential information and
other property belonging to the Company or used in connection with their
business which may be in Consultant’s possession.  The provisions of this
section shall survive termination of either Consultant’s services or this
Agreement for any reason.

 

6.                                       Ownership.

 

(a)  Assignment.  Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets (all collectively, “Inventions”) conceived, made or discovered
by Consultant, solely or in collaboration with others, either (i) in performing
duties according to this Agreement or (ii) at any time during the period of this
Agreement to the extent related to the fields of semiconductor wafer test and of
MEMS sockets, interconnects and switches, are the sole property of the Company.
 Consultant further agrees to assign (or

 

--------------------------------------------------------------------------------


 

cause to be assigned) and does hereby assign fully to the Company all Inventions
and any copyrights, patents, mask work rights or other intellectual property
rights relating thereto.

 

(b)  Further Assurances.  Consultant agrees to assist Company, or its designee,
at the Company’s expense, as requested by the Company and as reasonably
necessary, to secure the Company’s rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company deems necessary in order to apply for and obtain such rights and in
order to assign and convey to the Company, its successors, assigns and nominees
the sole and exclusive right, title and interest in and to such Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Consultant further agrees that Consultant’s obligation to
execute or cause to be executed, when it is in Consultant’s power to do so, any
such instrument or papers will continue after the termination of this Agreement.

 

(c)  Pre-Existing Materials.  Consultant agrees that if in the course of
performing services under this Agreement, Consultant incorporates into any
Invention developed hereunder any invention, improvement, development, concept,
discovery or other proprietary information owned by Consultant or in which
Consultant has an interest, (i) Consultant will inform Company, in writing
before incorporating such invention, improvement, development, concept,
discovery or other proprietary information into any Invention and (ii) the
Company is hereby granted and will have a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license to make, have made, modify, use and sell such
item as part of or in connection with such Invention.  Consultant will not
incorporate any invention, improvement, development, concept, discovery or other
proprietary information owned by any third party into any Invention without
Company’s prior written permission.

 

(d)  Attorney in Fact.  Consultant agrees that if the Company is unable because
of Consultant’s unavailability, dissolution, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature to apply for or to pursue
any application for any United States or foreign patents or mask work or
copyright registrations covering the Inventions assigned to the Company above,
then Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Consultant’s agent and attorney in fact,
to act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.

 

7.                                       Restrictive Covenant. In consideration
and view of (i) the valuable consideration furnished to Consultant by Company
entering into this Agreement, (ii) Consultant’s access to confidential
information and trade secrets of the Company and (iii) the value of such
confidential information and trade secrets to the Company, during the Consulting
Period, for so long as Consultant is rendering services to the Company
hereunder, Consultant shall not render services to any other firm, person,
corporation, partnership or

 

--------------------------------------------------------------------------------


 

other entity or individual engaged in a business within the fields of
semiconductor wafer test and/or MEMS sockets, interconnects or switches.  The
covenants of Consultant contained in this section are in addition to, and not in
amendment, modification or replacement of, any obligations of Consultant
contained in any other agreement between Consultant and Company.

 

8.                                       Non-solicitation of Other Employees. In
consideration and view of (i) the valuable consideration furnished to Consultant
by Company entering into this Agreement, (ii) Consultant’s access to
confidential information and trade secrets of the Company, and (iii) the value
of such confidential information and trade secrets to the Company, during the
Consulting Period and ending on the one (1) year anniversary following the end
of the Consulting Period, Consultant shall not, directly or indirectly, solicit,
induce, encourage (or assist any other person, firm, entity, business or
organization in soliciting, inducing or encouraging) any employee of any of the
Company to leave the employ of the Company.  The covenants of Consultant
contained in this section are in addition to, and not in amendment, modification
or replacement of, any obligations of Consultant contained in any other
agreement between Consultant and Company.

 

9.                                       Non-Disparagement.  Company and
Consultant agree not to disparage the other party to any individual,
organization or entity.

 

10.                                 Injunction. In view of Consultant’s access
to confidential information and trade secrets and in consideration of the value
of such property to the Company, Consultant expressly acknowledges that the
covenants set forth herein are reasonable and necessary in order to protect and
maintain the proprietary and other legitimate business interests of the Company,
and that the enforcement thereof would not prevent Consultant from earning a
livelihood.  Consultant further agrees that in the event of an actual or
threatened breach by Consultant of such covenants, the Company would be
irreparably harmed and the full extent of injury resulting therefrom would be
impossible to calculate and the Company therefore will not have an adequate
remedy at law.  Accordingly, Consultant agrees that temporary and permanent
injunctive relief would be appropriate remedies against such breach, without
bond or security; provided, that nothing herein shall be construed as limiting
any other legal or equitable remedies the Company might have.

 

11.                                 Independent Contractor.  It is the express
intention of the parties that Consultant is an independent contractor.  Nothing
in this Agreement will in any way be construed to constitute Consultant as an
agent, employee or representative of the Company, but Consultant will perform
the services hereunder as an independent contractor.

 

12.                                 Termination.

 

(a)  Consultant may terminate Consultant’s services during the Consulting Period
at any time on written notice to the Chairman of the Board.

 

(b)  Company may terminate Consultant’s services during the Consulting Period at
any time on written notice to Consultant.

 

(c)  The consulting relationship will terminate in the event of Consultant’s
death or permanent and total disability.

 

(d)  If Consultant’s services are terminated on or after the Effective Date and
prior to the one (1) year anniversary of the Effective Date (other than pursuant
to Section 

 

--------------------------------------------------------------------------------


 

12(c)) (1)  by Consultant, as a result of a willful and material breach of this
Agreement by Company which has not been cured by the Company within thirty (30)
days after notice thereof is provided by Consultant within ninety (90) days of
initial existence of such breach, or (2) by Company, other than a Termination
for Cause or Termination for Nonperformance, Company shall continue to pay
Consultant the Consulting Fee specified herein following Consultant’s
termination of services until the earlier of (i) the one (1) year anniversary of
the Effective Date, or (ii) any breach by Consultant of the provisions of
Sections 5, 6, 7, 8, or 9 hereof which has resulted in material detriment to the
Company .

 

13.                                 Waiver. Failure of any party to insist upon
strict compliance with any of the terms, covenants and conditions hereof shall
not be deemed a waiver or relinquishment of the right to subsequently insist
upon strict compliance with such term, covenant or condition or a waiver or
relinquishment of any similar right or power hereunder at any subsequent time.

 

14.                                 Amendment. No provision of this Agreement
may be changed or waived except by an agreement in writing signed by the party
against whom enforcement of any such waiver or change is sought.

 

15.                                 Severability. The provisions of this
Agreement are severable. If any provision is found by any court of competent
jurisdiction to be unreasonable and invalid, that determination shall not affect
the enforceability of the other provisions. Furthermore, if any of the
restrictions against various activities is found to be unreasonable and invalid,
the court before which the matter is pending shall enforce the restriction to
the maximum extent it deems to be valid. Such restrictions shall be considered
divisible both as to time and as to geographical area, with each month being
deemed a separate period of time and each one mile radius from any office being
deemed a separate geographical area. The restriction shall remain effective so
long as the same is not unreasonable, arbitrary or against public policy.

 

16.                                 Arbitration.  The parties agree that any
controversy involving the construction or application of any terms, covenants or
conditions of this Agreement, or any claims arising out of or relating to this
Agreement or the breach thereof, with the exception of claims relating to
violation of Company’s confidentiality agreement, will be submitted to and
settled by final and binding arbitration, pursuant to the Federal Arbitration
Act, in Alameda County, California before a single neutral arbitrator selected
by the parties. The Company shall pay the cost and expenses of such
arbitration.   Each side will bear its own attorneys’ fees in any such
arbitration, and the arbitrator shall not have authority to award attorneys’
fees unless a statutory section at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator has the
authority to make such award as permitted by the statute in question.  Company
shall be unconditionally responsible for all fees and costs of the arbitrator.

 

17.                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without regard to its conflict of laws principles.

 

--------------------------------------------------------------------------------


 

18.                                 Entire Agreement. This Agreement contains
all of the agreements, conditions, promises and covenants between the parties
with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements, representations, arrangements or understandings,
whether written or oral, with respect to the subject matter hereof.

 

19.                                 Counterparts. This Agreement may be executed
in one or more counterparts, all of which shall constitute one agreement.

 

20.                                 Successors and Assigns. This Agreement shall
be binding upon and shall inure to the benefit of Company (including its direct
and indirect subsidiaries) and its successors and assigns. This Agreement may
not be assigned by Consultant.

 

21.                                 Definitions.

 

“Consulting Period” means a one (1) year period of time commencing on the
Effective Date.  The Consulting Period may be extended beyond the one
(1) anniversary of the Effective Date should both parties agree to the terms and
conditions for such an extension.

 

“Termination for Cause” shall mean termination by Company of Consultant’s
services under this Agreement by Company by reason of (a) Consultant’s willful
dishonesty towards, fraud upon, or deliberate injury or attempted injury to
Company which has resulted in material injury to Company, or (b) violation by
Consultant of the provisions of Sections 5, 6, 7, 8 or 9 hereof which has
resulted in material injury to Company.

 

“Termination for Nonperformance” shall mean termination by Company of
Consultant’s services under this Agreement by Company by reason of failure by
Consultant, following written notice, to materially perform the service
obligations contained in Section 2 hereof.

 

22.                                 Indemnification. The Company shall indemnify
Consultant for all actions taken while performing services hereunder to the
fullest extent permitted by Delaware law, the Certificate of Incorporation and
the By-laws of the Company and by the terms of any indemnification agreement
that has been or shall be entered into from time to time between the Company and
Consultant, which indemnification agreement shall remain in full force and
effect during and after the Consulting Period and shall cover the actions of
Consultant during the Consulting Period as if he were a director or an officer
during and after the Consulting Period and the Company shall continue any
fiduciary liability insurance policy in effect under which Consultant is an
insured party for a period of five (5) years following the Effective Date.

 

23.                                 Attorneys’ Fees. In the event of any
litigation pertaining to this Agreement, the prevailing party shall be
reimbursed by the non-prevailing party for the prevailing party’s reasonable
attorney’s fees and expenses incurred in such litigation.

 

24.                                 Notices.  For purposes of this Agreement,
notices and other communications provided for in this Agreement will be in
writing and will be delivered personally or sent by United States certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

--------------------------------------------------------------------------------


 

If to Consultant:

 

Dr. Igor Khandros

 

 

FormFactor, Inc.

 

 

7005 Southfront Road

 

 

Livermore, CA 94551

 

 

 

If to the Company:

 

James A. Prestridge

 

 

Chairman

 

 

Board of the Directors

 

 

FormFactor, Inc.

 

 

7005 Southfront Road

 

 

Livermore, CA 94551

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this section.  Such notices or other communications will be effective upon
delivery or, if earlier, three (3) days after they have been mailed as provided
above.

 

25.                                 No Representations. Each party represents
that it has had the opportunity to consult with an attorney, and has carefully
read and understands the scope and effect of the provisions of this Agreement. 
Neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

IN WITNESS WHEREOF, the parties have set their hands hereto.

 

 

FORMFACTOR, INC.

 

CONSULTANT

 

 

 

 

 

 

By:

/s/ JAMES A. PRESTRIDGE

 

/s/ DR. IGOR KHANDROS

 

James A. Prestridge

 

Dr. Igor Khandros

 

 

 

Title:

Chairman of the Board of Directors

 

 

 

--------------------------------------------------------------------------------